Citation Nr: 0126721	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  01-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right hip, mild, to include as secondary to 
service-connected status post left knee replacement with 
residuals of left knee discomfort, with degenerative joint 
disease of the left knee and a right knee disability.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine at the L3-L4, L4-L5, and L5-S1, 
as secondary to service-connected right and left knee 
disabilities.  

3.  Entitlement to service connection for advanced 
spondylosis of the cervical spine with ankylosing changes and 
frank neuroforaminal compromise at the C3-4 level with 
obliteration of the neuroforaminal, to include as secondary 
to service-connected right and left knee disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran's DD Forms 214 shows that he had active service 
from April 1950 to April 1953 and from March 1955 to March 
1972.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  Service medical records are negative for findings or a 
diagnosis of a right hip, lumbar spine, or cervical spine 
disorder, to include arthritis, during service.

2.  Right hip, lumbar and cervical spine disorders were not 
manifest during service and arthritis was not manifest within 
one year of separation from service.  

3.  There is no competent evidence relating a right hip, 
lumbar, or cervical spine disorder to service or to a 
service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the right hip 
was not incurred in or aggravated by service and arthritis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001); 
Veterans Claims Assistance Act of 2000, (codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C. F. R. § 3.159 (2001).  

2.  Degenerative joint disease of the right hip is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§  1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug 29, 2001) (to be codified as amended at 38 C. F. 
R. § 3.159 (2001).  

3.  The veteran's degenerative disc disease of the lumbar 
spine at the L3-L4, L4-L5, and L5-S1, was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2001); Veterans Claims Assistance 
Act of 2000, (codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001) 
(to be codified as amended at 38 C. F. R. § 3.159 (2001).  

4.  Degenerative disc disease of the lumbar spine at the L3-
L4, L4-L5, and L5-S1 is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. § 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001); Veterans Claims Assistance Act of 2000, 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001).  

5.  The veteran's advanced spondylosis of the cervical spine 
with ankylosing changes and frank neuroforaminal compromise 
at the C3-4 level with obliteration of the neuroforaminal was 
not incurred in or aggravated by service and arthritis may 
not be presumed to have been inucrred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001); 
Veterans Claims Assistance Act of 2000, (codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C. F. R. § 3.159 (2001).  

6.  Advanced spondylosis of the cervical spine with 
ankylosing changes and frank neuroforaminal compromise at the 
C3-4 level with obliteration of the neuroforaminal is not 
proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. § 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In January 1975, the RO denied service connection for a back 
injury and arthritis of L1-L2.  The decision notes that 
service-connection for a back disorder was not warranted 
based on the fact that there was no evidence of a back injury 
or of arthritis of L1-L2 during service or within the initial 
post service year.  

In October 1998, the RO denied the veteran's claim for a back 
disorder.  He did not pursue an appeal of that decision.  

In September 2000, the veteran filed a petition to reopen his 
claim of entitlement to service connection for a back 
disorder, claimed as secondary to his service-connected right 
and left knee disabilities.  He contended that degenerative 
joint disease of his right hip and back was secondary to his 
service-connected right and left knee disabilities.  In his 
December 2000 notice of disagreement, he indicated that his 
right hip, lumbar and cervical spine disorders were a result 
of inservice arthritis.  He perfected an appeal of the RO's 
December 2000 denial of his claims for a right hip, lumbar 
and cervical spine disorder.  

Service medical records are negative for a right hip, lumbar 
or cervical spine disorder, to include arthritis.  The 
service entrance examination, dated in April 1950, shows that 
there were no significant abnormalities of the spine and 
extremities, to include bones, joints, and muscles.  A 
September 1950 profile examination report notes no 
significant abnormalities of the spine and extremities, to 
include the bones, joints, muscles, and gait.  A January 1953 
record of treatment reveals that he had cervical adenopathy 
in association with a cold.  An April 1953 separation 
examination report shows that the lower extremities, spine, 
and musculoskeletal system were normal.  No complaints were 
noted.  

On VA examination in December 1954, the veteran complained of 
lower back pain.  X-ray examination of the lumbosacral spine 
revealed complete loss of the lordotic curve, but was 
otherwise normal.  

A February 1955 reenlistment examination report shows that 
the lower extremities, spine and musculoskeletal system were 
normal.  On the accompanying medical history, he denied 
having arthritis.  Hospital records dated in 1957 show that 
the veteran complained of backache.  The impression was 
influenza.  A January 1958 separation examination report 
shows that the lower extremities, spine, and musculoskeletal 
system were normal.  On the accompanying medical history, the 
veteran denied having arthritis.  A December 1968 report of 
examination shows that the lower extremities, spine and 
musculoskeletal system were normal.  The October 1971 
retirement examination report, notes that x-ray of the right 
elbow disclosed spurring.  X-ray examination of the right 
knee disclosed a small ossicle above the right patella.  On 
the accompanying medical history, the veteran denied having 
or having had recurrent back pain, and indicated that he did 
not know if he had arthritis.  

On a November 1973 application for compensation, the veteran 
indicated that he sustained a lower back injury between 1962 
and 1966.  

On VA examination in February 1974, the veteran complained of 
aching and pain in the low back, with an onset in February 
1953.  The report notes that did not recall a back injury.  
X-ray examination of the lumbosacral spine revealed mild 
lipping involving the anterior margins of the lumbar 
vertebra, otherwise the lumbosacral spine was normal.  The 
report notes that sacroiliac joint spaces were clear.  The 
impression was osteoarthritis of the lumbosacral spine.  The 
diagnoses included history of lumbosacral strain, chronic, 
mild and hypertrophic arthritis at L1-L2 vertebrae.  

In a VA outpatient treatment record, received in July 1985, 
the examiner reported that he had pain and stiffness in the 
right knee.  No trauma was noted.  The assessment was 
chondromalacia of the patella.  

A November 1996 VA outpatient treatment record indicates that 
the veteran underwent back surgery for ruptured discs in 
1988.  

Social Security Administration (SSA) records show that the 
veteran was entitled to receive SSA disability benefits, 
effective in October 1992.  The disabilities upon which the 
decision was based included a back injury, status post lumbar 
decompression diskectomy at L4-5, with lumbar spondylosis.  

In a statement in support of his claim, received in March 
1998, the veteran reported that he underwent back surgery in 
August 1988.  He indicated that his back disorder was 
secondary to his service-connected knee disabilities.  

On VA examination in August 1998, the veteran reported that 
he injured his lumbar spine when he fell from a roof in 1986, 
and again in 1988.  He stated that he underwent back surgery 
in 1988.  The diagnoses included degenerative disc disease of 
the lumbar spine, L3-4, L4-5, and L5-S1, severe.  

On VA examination in October 2000, the veteran reported that 
had had right hip discomfort for several years, with a 
diagnosis in April 2000 of degenerative joint disease of the 
right hip.  He further reported a long history of low back 
discomfort.  The impressions included, mild osteoarthritic 
changes of the right hip; multilevel spondylosis and 
degenerative disc disease within the lumbar spine.  Facet 
arthropathy in the lower segments with probable lumbar 
stenosis at L4-5 and L5-S1; and, advanced spondylosis of the 
cervical spine with ankylosing changes and frank 
neuroforaminal compromise on the right at the C3-4 level with 
obliteration of the neuroforaminal.  The diagnoses were 
degenerative joint disease of the right hip, 
mild, not secondary to left knee or right knee condition; and 
degenerative joint disease of the lumbar spine.  Additional 
radiographic findings showed advanced cervical spine 
ankylosing spondylosis.  The examiner stated that this was 
not secondary to the left knee or right knee condition.  

VA outpatient treatment records, dated from July 1999 to 
October 2000, show that the veteran complained of right hip, 
low back, and neck pain.  The impressions of x-ray 
examinations were degenerative changes of the right hip, 
advanced degenerative change more evident in the lower 
lumbar; probable prior surgery in the lower lumbar levels was 
noted, and significant spurring and deformity anteriorly of 
the cervical spine.  

In his notice of disagreement, received in December 2000, the 
veteran stated that he developed degenerative arthritis 
during service.  He indicated that his right hip disorder, 
and lumbar and cervical spine disorders were a result of 
inservice arthritis.  

VA outpatient treatment records, dated from October 2000 to 
February 2001, reveal that the veteran complained of 
increased problems with his right hip, low back and neck.  
The impression on x-ray examination of the hips was 
degenerative pattern.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Service connection for arthritis 
may be granted if manifested within one year of separation 
from service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability, 
including an increase in disability, which is proximately due 
to, or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the December 2000 rating decision of the reasons and bases 
for the denial of his claims.  He was further notified of 
this information in the January 2001 and May 2001 statement 
of the case and supplemental statement of the case, 
respectively.  The Board concludes that the discussions in 
the December 2000 rating decision, as well as in the 
statement and supplemental statement of the case, which were 
all sent to the veteran, informed him of the information and 
evidence needed to substantiate these claims and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, (U. S. 
C. A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims or that might be pertinent to the 
bases of the denial of these claims.  The Board notes that 
the RO requested that the veteran provide the treatment 
records associated with the claimed lumbar surgery at a 
private hospital in 1988.  The veteran did not respond.  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 

1 Vet. App. 190, 193 (1991).  He was also afforded an 
opportunity for a hearing.  In any case, the veteran has not 
alleged that these records would be relevant to the issue of 
whether the veteran's back disorder is proximately due to or 
the result of a service-connected disease or injury.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide the claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Service Connection

Initially, the Board notes that in regard to secondary 
service connection, the provisions of 1154(b) are not 
applicable.  To the extent that the veteran may be claiming 
direct service connection, he has not alleged any 
relationship to combat exposure and the disabilities at 
issue, i.e., lumbar spine disorder, cervical spine disorder, 
and right hip disorder.  

In addition to the regulations pertaining to direct service 
connection, as noted above, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2001).  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The veteran contends 
that his right hip and cervical spine disorders are a result 
of claimed inservice arthritis.  In the alternative, he 
contends that his right hip, lumbar and cervical spine 
disorders are proximately due to or the result of his 
service-connected right and left knee disabilities.  The 
claim for secondary service connection is a separate claim 
from the claim for direct service connection.  See Harder v. 
Brown, 5 Vet. App. 185 (1993).  

The issue of whether the cause of the veteran's right hip, 
lumbar, and cervical spine disorders are related to a 
service, in general, requires competent evidence.  However, 
the veteran is not a medical professional and his statements 
do not constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

Service medical records are negative for complaints or 
findings of a right hip, lumbar or cervical spine disorder.  
The reports of separation examinations, dated in April 1953 
and January 1958, show that the lower extremities, spine and 
musculoskeletal system were normal.  To the extent that the 
veteran alleges that his right hip, lumbar and cervical spine 
disorders are a result of inservice arthritis, the Board 
notes that while the evidence shows that he has degenerative 
disc disease of the lumbar spine, there is no medical 
evidence relating his back disorder to a service-connected 
disability, to include a right or left knee disability.  
While the veteran himself has related such to his service-
connected right and left knee disabilities, he is not a 
medical professional and thus, his statements do not 
constitute competent medical evidence.  

The Board notes that on VA examination in 1974, the veteran 
reported an onset of back pain in 1953.  However, an April 
1953 separation examination shows that the spine was normal.  
No complaints were specifically noted.  Further, while x-ray 
examination of the lumbosacral spine revealed complete loss 
of the lordotic curve in December 1954, the examination was 
otherwise normal.  In addition, while the veteran complained 
of backache in 1957, those complaints were associated with 
influenza.  Further, while the veteran reported that he 
sustained a back injury between 1962 and 1966 on his November 
1973 application for compensation, the service medical 
records are negative for such.  In fact, on VA examination in 
February 1974, the veteran indicated that he could not recall 
having sustained a back injury.  In any case, at separation 
in October 1971, he denied having or having had recurrent 
back pain.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Consequently, 
the veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine at L3-L4, L4-
L5, and L5-S1, to include as secondary to service-connected 
right and left knee disabilities, is denied.  

Although the issue of service connection for a lumbar disc 
disease is the issue before the Board, for purposes of a more 
complete picture, we will also address the diagnosis of 
arthritis, in terms of finality, although it is not now 
before the Board.  In April 1974, service connection for 
arthritis of multiple joints and a back injury was denied.  
The veteran did not appeal and that decision became final.  
At the time of the decision, there was post-service evidence 
of lumbar arthritis but there was no competent evidence of 
lumbar arthritis during service or within one year of 
separation, or otherwise attributing arthritis to service.  

If appellant attempted to reopen the issue of lumbar 
arthritis, he would have been under an obligation to submit 
new and material evidence, specifically as to lumbar 
arthritis.  Although he submitted evidence of treatment for 
degenerative disc disease of the lumbar spine, this was 
treated as a new claim.  The additional evidence provided by 
the veteran does not show a back injury or arthritis of the 
back during service.  The service medical records and report 
of VA examination were in the claims file at the time of the 
January 1975 rating decision and were considered in 
connection with his original claim for service connection.  
The specific matter under consideration is whether the 
veteran incurred arthritis of the back during active service.  
He has submitted no new and material evidence as to an injury 
or arthritis of the lumbar spine.  His statements and the 
medical evidence do not provide a more complete picture of 
the circumstances surrounding the origin of the claimed 
injury or disability.  Hodge v. West, 155 F.3d at 1363.  
Therefore, this evidence is not new and material.  38 C.F.R. 
§ 3.156(a).

The additional evidence does not show an inservice back 
injury and does not include any competent (medical) evidence 
showing arthritis of the back is related to service or that 
arthritis of the back had its onset in service or, if 
preexisting service, underwent a permanent increase in 
underlying disability therein. 


Right hip

The veteran contends that his right hip disorder is 
proximately due to or the result of service-connected right 
and left knee disabilities.  The evidence does not show that 
the veteran's right hip disorder is a result of a service-
connected disability.  The Board notes that an October 1994 
VA outpatient treatment record shows that the veteran 
complained of hip pain.  However, this record specifically 
states that the complaints pertained to his left hip.  In any 
case, no diagnosis of a right hip disorder was provided.  The 
initial evidence of a right hip disorder was on VA 
examination in October 2000.  The diagnosis was degenerative 
joint disease of the right hip.  The examiner specifically 
stated that the veteran's right hip disorder was not 
secondary to a left or right knee condition.  

As noted above, the issue of whether the cause of the 
veteran's right hip disorder is related to service or a 
service-connected disability, in general, requires competent 
evidence.  His opinion is not competent.  Against the 
veteran's lay opinion, the Board is presented with a medical 
opinion that establishes that the cause of the veteran's 
right hip disorder is not related to his service-connected 
right and left knee disabilities.  This evidence is more 
probative than the veteran's lay opinion.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  Consequently, the veteran's claim of 
entitlement to service connection for a degenerative joint 
disease of the right hip, mild, claimed as secondary to 
status post left knee replacement with residuals of left knee 
discomfort, with degenerative joint disease of the left knee, 
is denied.



Cervical spine

The veteran contends that his cervical spine disorder is 
proximately due to or the result of his service-connected 
right and left knee disabilities.  The evidence does not show 
that the veteran's cervical spine disorder is a result of a 
service-connected disability.  On VA examination in October 
2000, the examiner reported there was x-ray evidence of 
advanced cervical spine ankylosing spondylosis.  While the 
veteran claims that his cervical spine disorder is a result 
of his service-connected right and left knee disorders, to 
include arthritis, the October 2000 VA examiner specifically 
stated that his cervical spine disorder was not secondary to 
a left or right knee disorder.  As noted above, the medical 
evidence in this case is more probative than the veteran's 
lay opinion.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
Consequently, the veteran's claim of entitlement to service 
connection for advanced spondylosis of the cervical spine 
with ankylosing changes and frank neuroforaminal compromise 
at the C3-4 level with obliteration of the neuroforaminal, 
secondary to his service-connected right and left knee 
disabilities, is denied.  


ORDER

Service connection for a degenerative joint disease of the 
right hip, mild, claimed as secondary to status post left 
knee replacement with residuals of left knee discomfort, with 
degenerative joint disease of the left knee is denied.

Service connection for advanced spondylosis of the cervical 
spine with ankylosing changes and frank neuroforaminal 
compromise at the C3-4 level with obliteration of the 
neuroforaminal is denied.  

Service connection for degenerative disc disease of the 
lumbar spine at L3-L4, L4-L5, and L5-S1, claimed as secondary 
to service-connected right and left knee disabilities, is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

